Title: [Diary entry: 8 October 1785]
From: Washington, George
To: 

Saturday 8th. Thermometer at 63 in the Morning—66 at Noon and 68 at Night. But little wind—weather clear, and exceedingly pleasant. Sowed the ground which was plowed yesterday, and which might amount to about a quarter of an Acre, with near half a Bushel of the Orchard Grass Seeds; which was neither very clean nor I fear not very good. Also sowed with English Grass Seeds, as much more of the Lawn as I could get levelled & smoothed and rolled it in the same manner as that on thursday last was done.